Exhibit 10.6

AVON PRODUCTS, INC.

2011 TRANSITION INCENTIVE CASH PROGRAM

EFFECTIVE JANUARY 1, 2011

 

I. PURPOSE.

The purpose of this Avon Products, Inc. 2011 Transition Incentive Cash Program
is to link a portion of the total pay of eligible participants to the business
growth success of Avon Products, Inc. and its Affiliates during 2011. This
Program is part of the transition of Avon Products, Inc. implementation of
providing incentive compensation during overlapping three-year Long-Term
Performance Periods.

 

II. DEFINITIONS.

Capitalized terms used in this Program and not defined herein shall have the
meaning set forth in the Avon Products, Inc. 2008-2012 Executive Incentive Plan,
as amended, or any successor plan (“Executive Incentive Plan”). Additionally,
the following terms shall have the following meanings:

“Disability” has the meaning provided in the long-term disability plan or policy
maintained or, if applicable, most recently maintained, by the Company or, if
applicable, any Affiliate of the Company. If no long-term disability plan or
policy was ever maintained on behalf of the Participant, Disability shall mean
that condition described in Section 22(e)(3) of the Code, as amended from time
to time. In the event of a dispute, the determination of a Disability shall be
made by the Committee and shall be supported by advice of a physician competent
in the cure to which such Disability relates. Subject to the approval of the
Committee, a different definition of Disability may be applicable to a
Participant employed outside of the U.S. who is subject to local disability laws
and programs.

“Performance Period” means 2011.

“Performance Period Bonus” means the cash bonus payable to a Participant
pursuant to this Program with respect to 2011 as determined pursuant to
Article V.

“Potential Change in Control” means:

(i) the commencement of a tender or exchange offer by any third person for 30%
or more of the then outstanding shares of common stock or combined voting power
of the Company’s then outstanding voting securities;

(ii) the execution of an agreement by the Company, the consummation of which
would result in the occurrence of a Change in Control;

(iii) the public announcement by any person, including the Company, of an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or



--------------------------------------------------------------------------------

(iv) the adoption by the Board, as a result of other circumstances, including
circumstances similar or related to the foregoing, of a resolution to the effect
that a Potential Change in Control has occurred.

“Program” means this Avon Products, Inc. 2011 Transition Incentive Cash Program.

“Retirement” means a Participant’s Separation from Service with the Company or
an Affiliate on or after (i) the Participant’s 65th birthday; (ii) the
Participant’s 55th birthday if the Participant has completed at least 15 years
of Credited Service (as described in the Company’s Personal Retirement Account
Plan); (iii) the date the Participant is eligible for early or normal retirement
under any retirement plan of the Company or its Affiliates that applies to such
Participant; (iv) the Participant’s attainment of his 55th birthday and
completion of ten years of service with the Company or an Affiliate; or (v) the
Participant’s attainment of his 60th birthday and the completion of five years
of service with the Company or an Affiliate. For those Participants located
outside the U.S., Participants will be considered to have retired based on the
local policies, practices or benefit plans applicable to the Participant’s
location.

 

III. ADMINISTRATION.

The administration and operation of the Program shall be supervised by the
Committee with respect to all matters. The Committee may delegate responsibility
for the day-to-day administration and operation of the Program to such employees
of the Company as it shall designate from time to time. The Committee shall
interpret and construe any and all provisions of the Program and any
determination made by the Committee under the Program shall be final and
conclusive. Neither the Board nor the Committee, nor any member of the Board or
the Committee, nor any employee of the Company shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Program (other than acts of willful misconduct) and the members of the Board
and the Committee and the employees of the Company shall be entitled to
indemnification and reimbursement by the Company to the maximum extent permitted
by law in respect of any claim, loss, damage or expense (including counsel’s
fees) arising from their acts, omissions and conduct in their official capacity
with respect to the Program.

 

IV. ELIGIBILITY AND PARTICIPATION.

The Committee shall select the employees of the Company or its Affiliates to
participate in the Program. An Award to a Participant subject to Section 162(m)
of the Code shall be granted under the Executive Incentive Plan, and be subject
to the terms thereof.

 

V. PERFORMANCE PERIOD BONUS.

5.1. Performance Goals. The Performance Period Bonus will be assessed against
Performance Measures contained in the Company’s Executive Incentive Plan and
determined by the Committee within the first ninety (90) days of the Performance
Period.

 

2



--------------------------------------------------------------------------------

5.2. Performance Period Bonus. The Committee shall establish during the first
ninety (90) days of the Performance Period the formula for calculating the
Performance Period Bonus for each Participant. The Performance Period Bonus for
any Participant, when added to the payment under the Company’s annual incentive
program for 2011 to the Participant, may not exceed $6,000,000 (the annual
limitation set forth in the Executive Incentive Plan for annual incentive
awards).

5.3. Determination of Achievement of Performance Goals. The Committee shall
determine and certify the level of achievement of the performance goals as soon
as practicable after the end of the Performance Period. The Committee may
increase or decrease the Performance Period Bonus based on the Committee’s
quantitative and qualitative assessment and in its sole discretion; provided
that the Performance Period Bonus may not be increased for any Participant
subject to Section 162(m) of the Code.

5.4. Payment of Performance Period Bonus.

(a) Except as provided below, Participants who remain actively employed until
December 31, 2013 shall be entitled to receive payment of the Performance Period
Bonus, if any, determined in accordance with this Article V.

(i) A Participant who incurs an involuntary Separation from Service without
Cause on or after January 1, 2012 but who will not be eligible for Retirement at
the end of a salary continuation period for which the Participant is eligible
under a severance pay plan of the Company or some other agreement between the
Company and the Participant, in either case as in effect on the date hereof, but
prior to December 31, 2013, shall be eligible for a prorated Performance Period
Bonus payable during 2014, provided that the performance goal(s) are satisfied
in accordance with this Article V.

(ii) A Participant who incurs a voluntary Separation from Service due to
Retirement on or after January 1, 2012, or a Participant who incurs an
involuntary Separation from Service other than for Cause on or after January 1,
2012 who will be eligible for Retirement at the end of the payment period for
which the Participant is eligible under a severance pay plan of the Company or
some other agreement between the Participant and the Company (as if the
Participant made any available election under such plan or agreement to extend
the salary continuation period by the maximum period available to the
Participant), in either case as in effect on the date (disregarding any election
permitted by the Participant under such plan or agreement), then, provided that
the performance goal(s) have been satisfied, the Participant shall be entitled
to a prorated Performance Period Bonus, payable during 2014.

(iii) A Participant who dies or incurs a Separation from Service due to
Disability prior to December 31, 2013 will be eligible for a prorated
Performance Period Bonus payable during 2014, provided that the performance
goal(s) are satisfied in accordance with this Article V.

 

3



--------------------------------------------------------------------------------

(iv) A Participant is not eligible for a Performance Period Bonus if he or she:
(w) incurs an involuntary Separation from Service by the Company for Cause prior
to payment of the Performance Period Bonus; (x) subject to Section 5.4(c),
incurs an involuntary Separation from Service by the Company without Cause prior
to January 1, 2012; (y) incurs a voluntary Separation from Service due to
Retirement prior to January 1, 2012; or (z) incurs a voluntary Separation from
Service from the Company (excluding Retirement on or after January 1, 2012,
Disability, or a voluntary Separation from Service for a Change in Control Good
Reason) at any time prior to December 31, 2013.

(b) Payment of Performance Period Bonuses shall be made in 2014, except to the
extent that such Participant elected to defer the receipt of a portion of his or
her Performance Period Bonus in accordance with subsection (e) hereof or as
provided in Section 5.4(c) below, if applicable.

(c) Prior to the payment of the Performance Period Bonus, if (w) and (x) occurs,
where (w) is a Change in Control which occurs prior to the payment of the
Performance Period Bonus, and where (x) is a Separation from Service following
such Change in Control, either: (y) by the Company without Cause within two
years of the Change in Control; or (z) due to the Participant incurring a Change
in Control Good Reason, then the Performance Period Bonus will be calculated and
paid, if payable, promptly following the Participant’s Separation from Service
for (y) or (z) only, subject to Section 5.5, and in accordance with (i), (ii) or
(iii) below:

(i) If the Separation from Service occurs before July 1, 2011, the Performance
Period Bonus is fully vested and calculated as if the Award had been achieved at
target but prorated;

(ii) If the Separation from Service occurs on or after July 1, 2011 but prior to
January 1, 2012, the Performance Period Bonus is fully vested and calculated as
if the Award had been achieved at target, without proration;

(iii) If the Separation from Service occurs on or after January 1, 2012 but
prior to payment of the Performance Period Bonus, the Performance Period Bonus
is fully vested and calculated based on the achievement of the Performance
Measures.

Effective upon a Change in Control, each outstanding Performance Period Bonus
must be continued in accordance with its terms and conditions in effect on the
date of the Change in Control. If the Performance Period Bonus is not so
continued, notwithstanding the other provisions of this Section 5.4(c), the
Performance Period Bonus shall be fully vested and paid in cash at target,
without proration, promptly following the Change in Control.

(d) For purposes of this Section 5.4, a “prorated” Performance Period Bonus
means a bonus calculated by multiplying the Performance Period Bonus (or target
Award for purposes of Section 5.4(c)) by a fraction, which shall be the number
of complete months from the beginning of the Performance Period to the date of
Separation from Service, divided by the number of months from the beginning of
the Performance Period to December 31, 2013.

 

4



--------------------------------------------------------------------------------

(e) A Participant may elect to defer the receipt of a portion of his or her
Performance Period Bonus to the DCP, provided that such deferral election is
made in accordance with the DCP and Section 409A of the Code. Such deferred
amounts shall then be subject to the terms and conditions of the DCP and
Section 409A of the Code, including, without limitation, limitations on
receiving payments from the DCP.

(f) For purposes of determining proration under Section 5.4(d), a paid or unpaid
leave of absence of the Participant shall not constitute a Separation from
Service of the Participant, except to the extent that the leave of absence
constitutes a “separation from service” (as defined in Section 409A of the
Code). The Participant’s employment by an Affiliate shall be considered a
Separation from Service on the date on which such Affiliate ceases to be an
Affiliate; provided that, in such event, any Performance Period Bonus shall be
paid, if payable, after the Performance Period as herein specified and subject
to the achievement of the Performance Measures.

5.5. Six-Month Wait under Section 409A. To the extent that a Performance Period
Bonus is a non-exempt amount payable under a “nonqualified deferred compensation
plan” (as defined in Code Section 409A) upon a Separation from Service (other
than death) and if the Participant is a “specified employee” (as that term is
defined in Code Section 409A and pursuant to procedures established by the
Company) on a Participant’s Separation from Service, then any Performance Period
Bonus payable pursuant to Section 5.4(c)(i), (ii) or (iii) will not be paid to
the Participant during the six-month period immediately following the Separation
from Service. Instead, the Performance Period Bonus that would have been payable
to the Participant shall be paid on the first day of the seventh month following
the Participant’s Separation from Service.

 

VI. GENERAL PROVISIONS.

6.1. Amendment and Termination.

(a) The Committee may at any time amend, suspend, discontinue or terminate this
Program; provided, however, that no such amendment, suspension, discontinuance
or termination made after the end of the Performance Period shall adversely
affect the rights of any Participant to any Performance Period Bonus; and
provided further that any termination of this Program shall comply with
Section 409A of the Code except to the extent otherwise permitted by the
Committee at such time. All determinations concerning the interpretation and
application of this Section 6.1 shall be made by the Committee. On and after a
Change in Control, the Committee may not amend or terminate any Performance
Period Bonus in a manner that adversely affects such Performance Period Bonus
without the consent of the holder of the Performance Period Bonus.

(b) In the case of Participants employed outside of the United States, the
Company or its Affiliates may vary the provisions of this Program as deemed
appropriate to conform with, as required by, or made desirable by, local laws,
practices and procedures or, in their respective discretion, to accelerate
payment to any such Participant in order to pay taxes associated with Awards
that are deemed to be includible in income prior to actual payment.

 

5



--------------------------------------------------------------------------------

6.2. Designation of Beneficiary. In the event a Participant dies while entitled
to a payment under the Program, such payments shall be made to the Participant’s
estate.

6.3. Rights Unsecured. The right of any Participant to receive a Performance
Period Bonus shall constitute an unsecured claim against the general assets of
the Company. The Committee may, however, in the event of a Potential Change in
Control, determine to deposit an amount sufficient to pay the Performance Period
Bonus for each Participant calculated as set forth in Section 5.4(c) into a
grantor trust, subject to the claims of the Company’s creditors in the event of
the Company’s insolvency. The grantor trust shall serve as a source of payment
of the Performance Period Bonus calculated as set forth in Section 5.4(c) if the
Participant is involuntarily terminated by the Company without Cause, or
terminates for a Change in Control Good Reason, after the Change in Control but
prior to payment of the Performance Period Bonus. If the Change in Control does
not occur prior to payment of the Performance Period Bonus and the Company pays
the Performance Period Bonus after the end of the Performance Period to each
Participant in an amount not less than the amount set forth in Section 5.4(c),
the Company may recoup the amount so deposited in the grantor trust or other
segregated arrangement together with earnings thereon.

6.4. Withholding Taxes. The Company shall have the right to deduct from each
Performance Period Bonus any federal, state and local taxes required by such
laws to be withheld with respect to any payment of the Performance Period Bonus.

6.5. Compensation Recoupment Policy. For those Participants who are subject to
the Company’s Compensation Recoupment Policy as may be amended from time to
time, Awards are subject to the Company’s Compensation Recoupment Policy.

6.6. Miscellaneous.

(a) No Right of Continued Employment. Nothing in this Program shall be construed
as conferring upon any Participant any right to continue in the employment of
the Company or any of its subsidiaries or Affiliates.

(b) No Limitation on Corporate Actions. Nothing contained in this Program shall
be construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on this Program or any awards
made hereunder. No employee, Participant or other person shall have any claim
against the Company or any of its subsidiaries or Affiliates as a result of any
such action.

(c) Nonalienation of Benefits. Except as expressly provided herein, no
Participant shall have the power or right to transfer, anticipate, or otherwise
encumber the Participant’s interest under this Program. The Company’s
obligations under this Program are not assignable or transferable except that
the Company’s obligations hereunder shall become the obligations of a company
which acquires all or substantially all of the assets of the Company or any
company into which the Company may be merged or consolidated.

(d) Severability. If any provision of this Program is held unenforceable, the
remainder of the Program shall continue in full force and effect without regard
to such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Program.

 

6



--------------------------------------------------------------------------------

(e) Governing Law. This Program shall be construed in accordance with and
governed by the laws of the State of New York, without reference to the
principles of conflict of laws.

(f) Section 162(m) and Section 409A of the Code. To the extent that any Award is
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code or is subject to Section 409A of the Code, any
provision, application or interpretation of this Program that is inconsistent
with such Sections shall be disregarded with respect to such Award, as
applicable. In no event shall the Company, any of its Affiliates, any of it
agents, or any member of the Board have any liability for any taxes imposed in
connection with a failure of the Plan to comply with Section 409A of the Code.

6.7. Change in Control Policy/Employment Agreements. This Program shall not be
subject to the Avon Products, Inc. Change in Control Policy. The Program shall
be a long-term incentive program for purposes of any employment agreement
between the Company and a Participant.

[Signature on Next Page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Program to be executed on the
2nd day of March, 2011.

 

AVON PRODUCTS, INC. By:  

/s/ Lucien Alziari

  Name: Lucien Alziari   Title: SVP, HR

 

8